DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2014/0037901).  
Chung et al. disclose the following claimed limitations:
	* Re clm 1, a thermal and/or pressure reveal substrate (Abst., paras 0001-0008);
* a layer of opacifying material (paras 0001-0002, 0009-0018, see example 1);
* color material disposed on a first side of the layer of opacifying material (paras 0001-0002, 0011, 0009-0018, 0041);
* wherein the layer of opacifying material covers the color material, (paras 0001-0002, 0011, 0009-0018, 0041);
* wherein the opacifying material, in an opaque state, comprises a plurality of irregular and/or odd-shaped opaque polymer particles defining voids therebetween and having different shapes and/or different sizes, and (paras 0001-0002, 0011, 0009-0018, 0041);
* further wherein the opacifying material is configured to, upon application of sufficient temperature and/or pressure, change from the opaque state to a transparent state to reveal the color material underneath the opacifying material (paras 0001-0002, 0011, 0009-0018, 0041).

* Re clm 2, a substrate backing to which the color material is coupled; (paras 0001-0002, 0011, 0009-0018);
* wherein the color material is disposed between the substrate backing and the layer of opacifying material (paras 0001-0002, 0011, 0009-0018).

* Re clm 3, wherein the plurality of irregular and/or odd-shaped opaque polymer particles have melting temperature and/or a glass transition temperature of equal to or less than about 105°C (paras 0001-0002, 0011, 0009-0016).

*  Re clm 4, wherein the plurality of irregular and/or odd-shaped opaque polymer particles comprise at least one polymer selected from the group of polymers consisting of: styrene and acrylate (paras 0001-0002, 0011, 0009-0013).

* Re clm 5, wherein the plurality of irregular and/or odd-shaped opaque polymer particles are provided in the form of a water-based emulsion (paras 0001-0002, 0011, 0009-0010).

* Re clms 6 & 16, wherein the water-based emulsion is a styrene acrylic emulsion (paras 0001-0002, 0011, 0009-0010).

* Re clm 7, wherein the opacifying material further comprises at least one component selected from the group of components consisting of: wax; sensitizer; optical brightener; 
binder or resin; and additive (paras 0001-0002, 0011, 0009-0018, 0021).

* Re clm 8, printing ink disposed onto at least one void between the plurality of irregular and/or odd-shaped opaque polymer particles (paras 0001-0002, 0011, 0009-0018, 0028).

* Re clms 9 & 18, wherein the plurality of irregular and/or odd-shaped opaque polymer particles have an average particle size of up to about 1,500 nm/200nm-1500nm/ (paras 0001-0002, 0011, 0009-0018).

* Re clms 10 & 19, wherein the average particle size is no more than about 1,000 nm/20nm-1500nm/ (paras 0001-0002, 0011, 0009-0018).

* Re clms 11 & 20, wherein the plurality of irregular and/or odd-shaped opaque polymer particles have average particle sizes between, and including, about 1,000 nm and about 1,500 nm/200nm-1500nm/ (paras 0001-0002, 0011, 0009-0018).

* Re clm 12, a method (Abst., paras 0001-0009);
* providing a color material covered with a layer of opacifying material in an opaque state such that the opacifying material impedes visibility of the color material through the opacifying material (paras 0001-0002, 0011, 0009-0018, 0041, see example 1);
* changing at least a portion of the layer of opacifying material from an opaque state to a transparent state to reveal the color material underneath the opacifying material (paras 0001-0002, 0011, 0009-0018, 0041, see example 1);
* wherein the layer of opacifying material, in the opaque state, comprises a plurality of irregular and/or odd-shaped opaque polymer particles having voids therebetween and different shapes and/or different sizes (paras 0001-0002, 0011, 0009-0018, 0041).

* Re clm 13, printing ink onto at least one void of the voids between the plurality of irregular and/or odd-shaped opaque polymer particles (paras 0001-0002, 0011, 0009-0018, 0028).

* Re clm 14, inducing the plurality of irregular and/or odd-shaped opaque polymer particles to change the opacifying material from the opaque state to the transparent state (paras 0001-0002, 0011, 0009-0018, 0041, see example 1).

* Re clm 15, wherein the color material is covered by the opacifying material by applying a water-based emulsion over the color material (paras 0001-0002, 0011, 0009-0018).

* Re clm 17, drying the styrene acrylic emulsion to provide the opacifying material covering the color material (paras 0001-0002, 0011, 0009-0018, 0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853